DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: “an imaging step of”, “a calculation step of”, “a storage step of”, and “a control step of” should be deleted.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “an imaging step of”, “a calculation step of”, “a storage step of”, and “a control step of” should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a movement unit, a calculation unit, and a control unit in claim 1; an input unit in claim 5; and a measurement unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al. (US 20120307047, hereinafter Kawashima).

As to claim 1, Kawashima discloses an observation apparatus comprising (FIG. 1): 
an imaging unit (FIG. 1, measuring device 105, imaging device 305) that images a container accommodating an observation target in an accommodation part (FIG. 1, slide 103, 303 accommodating a specimen; see [0024]) and the observation target in a field of view smaller than the accommodation part at predetermined imaging positions (FIG. 1 and [0024], The slide comprises a specimen (a tissue slice or the like), which is a subject, placed on a slide glass) and acquires a series of partial images (FIG. 2, S106-S107-S106);
a movement unit (FIG. 1, drive unit 201) that relatively moves at least one of the container or the imaging unit with respect to the other (see [0033]); 
a calculation unit (FIG. 1, image processing apparatus 2) that calculates partial shape information representing a partial shape of the container from the partial image obtained by (see FIGS. 6A-6E and [0076]-[0077], FIG. 6A shows an example of a measured image obtained by measurement … a controller 401 detects a contour of a specimen image, sets an observed range, sets a size of a block and sets a reference block, and then tentatively sets dividing lines (S201 to S205) … The dividing lines are set so that an imaging area (the number of blocks) is one size larger than the observed range [each of the block represent a partial shape of the container]; see FIG. 2, measure slide by measuring device (S102) and transmit measured data to controller (S103); see [0028]-[0032], measuring the entire slide, measuring surface profile of a cover glass of the slide; see [0041]-[0042], the measurement lighting device 101 illuminates the slide 103 placed on the measurement stage 102. The light from the measuring optical system 104 is received by the measuring device 105 and an intensity value and a height in an optical axis direction of the light are measured … based on the measured data, the controller 401 calculates an imaging area of a specimen and how to divide the imaging area into blocks and determines the number of imaging operations (number of divisions) and dividing positions (relative positions of the slide and the imaging device 305 in each block); see [0049], light intensity (brightness, color) or a height of a surface of a cover glass of the slide); 
a storage unit (see [0040]-[0043], [0049]-[0050], [0056], the controller 401 stores measured image/data and performs calculations [i.e. it is implicit that the controller has a memory]) that stores reference shape information representing a shape of the container (see [0028]-[0032], measuring the entire slide; see [0041]-[0042], based on the measured data, the controller 401 calculates an imaging area of a specimen and how to divide the imaging area into blocks and determines the number of imaging operations (number of divisions) and dividing positions (relative positions of the slide and the imaging device 305 in each block); and 
a control unit (FIG. 1, control unit 401) that corrects the imaging position in a case where the partial image scheduled to be subsequently captured during acquisition of the series of partial images is captured based on the partial shape information and the reference shape information (FIG. 2, S102-S107; see [0070]-[0072], misregistration correction), and causes the series of partial images in which adjacent partial images are consistent to be captured by controlling the movement unit and the imaging unit based on the corrected imaging position (FIG. 2, adjust imaging position (S106) and capturing partial images (S107); see [0046] and [0062]). 

As to claim 2, Kawashima further discloses wherein the calculation unit calculates reference partial shape information corresponding to an imaging field of view of each partial image from the reference shape information based on the predetermined imaging positions of the series of partial images (see FIGS. 6A-6E and [0076]-[0077], FIG. 6A shows an example of a measured image obtained by measurement … a controller 401 detects a contour of a specimen image, sets an observed range, sets a size of a block and sets a reference block, and then tentatively sets dividing lines (S201 to S205) … The dividing lines are set so that an imaging area (the number of blocks) is one size larger than the observed range [each of the block represent a partial shape of the container]), and 
based on the partial shape information in one partial image of the adjacent partial images and the reference partial shape information corresponding to the imaging field of view of the other partial image scheduled to be captured subsequently to the one partial image, the control (see FIG. 2, adjust imaging position (S106) and capturing partial images (S107); see [0046] and [0062]). 

As to claim 3, Kawashima further discloses wherein the control unit reduces a deviation between a position of a partial shape of the accommodation part included in the one partial image and a position of a partial shape of the accommodation part included in the other partial image in a boundary part between the adjacent partial images by correcting the imaging position of the other partial image from the predetermined imaging positions (see [0070]-[0072], the image processing apparatus 2 generates an entire image by deleting overlapping parts between adjacent partial images (in other words, trimming each partial image down to the size of a block) and then tiling the partial images). 

As to claim 4, Kawashima further discloses wherein the storage unit stores shape information representing a shape of an edge of the accommodation part included in the container as the reference shape information (see FIGS. 6A-6E and [0076]-[0077], FIG. 6A shows an example of a measured image obtained by measurement … a controller 401 detects a contour of a specimen image; see [0041]-[0042], based on the measured data, the controller 401 calculates an imaging area of a specimen and how to divide the imaging area into blocks and determines the number of imaging operations (number of divisions) and dividing positions (relative positions of the slide and the imaging device 305 in each block)), and 
(see FIGS. 6A-6E and [0076]-[0077], a controller 401 detects a contour of a specimen image, sets an observed range, sets a size of a block and sets a reference block, and then tentatively sets dividing lines (S201 to S205) … The dividing lines are set so that an imaging area (the number of blocks) is one size larger than the observed range [each of the block represent a partial shape of the container]).

As to claim 5, Kawashima further discloses further comprising: 
an input unit into which the reference shape information is input (see [0040]-[0041]), 
wherein the control unit decides the predetermined imaging positions based on the reference shape information input into the input unit (FIG. 2, S102-S104; see [0041]-[0042], based on the measured data, the controller 401 calculates an imaging area of a specimen and how to divide the imaging area into blocks and determines the number of imaging operations (number of divisions) and dividing positions (relative positions of the slide and the imaging device 305 in each block). 

As to claim 6, Kawashima further discloses further comprising: 
a measurement unit (FIG. 1, measuring unit 100) that acquires the reference shape information by measuring the shape of the container (FIG. 2, measure slide by measuring device (S102)), 
(FIG. 2, S102-S104). 

As to claim 7, method claim 7 corresponds to apparatus claim 1, recites the same features as those recited in claim 1 and is therefore rejected for the same reasons as used above in rejecting claim 1.

As to claim 8, computer readable medium claim 8 corresponds to apparatus claim 1, recites the same features as those recited in claim 1 and is therefore rejected for the same reasons as used above in rejecting claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482